Citation Nr: 0427937	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	American GI Forum, National


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective from October 2000. 

In his April 2003 appeal to the Board, the veteran requested 
a Travel Board hearing.  However, he subsequently indicated, 
in June 2003 correspondence, that he no longer wished to 
present testimony at a personal hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2003).

In July 2004, the Board inquired as to whether the veteran's 
representative wished to present a written argument on behalf 
of the veteran.  The Board held the case for 60 days but the 
representative did not respond.  The Board will now proceed 
with adjudication of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is currently assigned a noncompensable evaluation 
for bilateral hearing loss.   

In June 2003, the veteran submitted correspondence and a 
signed release form indicating that his hearing was screened 
at the VA medical facility in Orlando in the spring of 2001.  
Review of the record indicates that the veteran underwent a 
VA audiological examination at the medical facility in Tampa 
in July 2001 and another audiological examination at the Fort 
Riley Army Hospital in December 2001.  However, no medical 
records from the VA medical facility in Orlando are 
associated with the claims folder.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The Board finds it necessary to obtain the 
outstanding report.  

Accordingly this case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the audiological 
examination report dated in 2001 from the 
VA medical facility in Orlando.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's 
increased evaluation claim for bilateral 
hearing loss.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




